McKINSTRY, J.
I concur in the judgment. The court below correctly charged that the law of involuntary manslaughter was inapplicable to the ease. The defendant was entitled to an instruction based upon the hypothesis that his testimony ivas true. But if his testimony was true, his act in striking the deceased—who held in his hand a bloody knife, three inches long, with which he had stabbed defendant at least twice—was not unlawful, but was an act of necessary self-defense. Involuntary manslaughter is the unlawful killing of a human being without malice, in the commission of an unlawful act, not amounting to a felony, or in the commission of a lawful act, which might produce death, in an unlawful manner, or without due caution or circumspection: Pen. Code, 192. Conceding the facts to be as stated by defendant, and the death to have been the result of a blow with *310his fist, the killing was justifiable. It was done in resisting an attempt to murder or to do great bodily injury: Id. 197. It follows the court properly told the jury the law of involuntary manslaughter was not applicable to any phase of the evidence.
The court charged: “Insulting words, gestures, or actions will not reduce an unlawful killing from murder to manslaughter, unless the gestures or actions are such as to reasonably induce the' belief of danger to life, or of great bodily harm, in the mind of the party against whom they are used.”
This was plainly error. But inasmuch as the testimony of defendant (the only witness examined on his behalf) tended to prove, and, if credible, did prove, the killing to have been done in necessary self-defense, while the evidence on the part of the prosecution tended to prove a murder, an erroneous charge with respect to manslaughter could not have prejudiced the defendant. The killing by defendant being proved, the only other issue made by the evidence for or against him, and which the jury had to determine, was: Was the killing murderous or justifiable? Under these circumstances a verdict, guilty of manslaughter, could not have been a proper verdict, and defendant cannot complain of an instruction which may have induced the jury not to find such verdict. The court properly instructed them as to the law of self-defense.